Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated November 17, 2008 relating to Dreyfus Enterprise Fund and Dreyfus Natural Resources Fund for the fiscal year ended September 30, 2008 which is incorporated by reference in this Registration
